DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 9/2/21.  Claims 4 and 13 have been canceled.  Claims 1-3, 5-12, and 14-31 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 3, 5-11, 17, 18, 20, 24-26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanki WO_2015122507_A1 (see English equivalent: USPA_20170050415_A1) in view of Fukatani USPA_20060008658_A1.
1.	Regarding Claims 1, 17, 24, and 31, Kanki discloses an inner glass sheet (corresponds to claimed glass) with a core layer (corresponds to claimed second material layer) adjacent to it with a modulus ranging from 1 to 20 MPa (Claim 1), followed by an outer layer (corresponds to claimed first material layer) having a modulus of 560 MPa or more (Claim 8). Kanki further discloses a method for forming this laminated glass (paragraph 0178) thereby corresponding to the method limitation of instant Claim 24.
2.	However, Kanki does not disclose the claimed material for its outer layer (corresponds to claimed first material layer).
3.	Fukatani discloses a laminated glass (Title) that can be used in windshields (paragraph 0004), similar to Kanki (paragraph 0001). Fukatani further discloses that its laminated glass can also contain an interlayer film adjacent to a glass on one side (Claim 1) and a resin plate on its other side (Claim 37) wherein said resin plate can comprise polycarbonate or PET (Claim 38, Example 20) and aids in absorbing impact, excellent visible transmittance, and haze (paragraphs 0101, 0102).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer (corresponds to claimed first material layer), of Kanki, by using either PC or PET, of Fukatani. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved impact resistance, excellent visible transmittance, and haze.
Kanki in view of Fukatani’s ratio of the modulus of its outer layer (corresponds to claimed first material layer) to its core layer (corresponds to claimed second material layer) would inherently be expected to fulfill the claimed ratio and the claimed first elastic modulus.
6.	Regarding Claims 5, 6, 18, and 20, Kanki in view of Fukatani suggests the thickness of its outer layer (corresponds to claimed first material layer) can be greater than its core layer (corresponds to claimed second material layer) (Kanki: paragraph 0281). Furthermore, the outer layer (corresponds to claimed first material layer) and core layer (corresponds to claimed second material layer) can have a thickness of less than 0.5 mm (Kanki: paragraph 0281).
7.	Regarding Claim 7, Kanki in view of Fukatani suggests having a plurality of layers within the interlayer (Kanki: Abstract) which corresponds to the claimed third and fourth layers.
8.	Regarding Claims 8, 9, and 11, Kanki in view of Fukatani does not explicitly disclose a gradation in the modulus of its outer layer (corresponds to claimed first material layer) towards its core layer (corresponds to claimed second material layer) but it does disclose:
“On the other hand, as described later, it is preferable that the outer layers 32 have a large Young's modulus for the purpose of improving the sound insulation performance in a high frequency range, and the Young's modulus can be set to 400 MPa or more, 440 MPa or more, 560 MPa or more, 600 MPa or more, 650 MPa or more, 700 MPa or more, 750 MPa or more, 880 MPa or more, or 1300 MPa or more at a frequency of 100 Hz and a temperature of 
This paragraph indicates that it would be expected for one of ordinary skill in the art to know how to vary the modulus based on the degree of breakage resistance required.
9.	Regarding Claim 10, Kanki in view of Fukatani suggests having more than one core layer that can have a modulus of less than 10 MPa (Kanki: paragraph 0061).
10.	Regarding Claims 25 and 26, as discussed above, Fukatani discloses using a resin plate corresponding to claimed first material layer substrate). Furthermore, Kanki discloses heating the materials at 65C which correspond to the solidification limitation (Kanki: paragraph 0288, 0289).
Claims 12, 14, 15, 16, 19, 21-23, and 27-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanki WO_2015122507_A1 (see English equivalent: Fukatani USPA_20060008658_A1, as applied to Claims 1, 2, 3, 5-11, 17, 18, 20, 24-26, and 31, and further in view of Chiba USPA_20120224264_A1.
11.	Regarding Claims 14 and 27, Kanki in view of Fukatani does not suggest using PDMS or urethane.
12.	Chiba discloses a PDMS sheet that can be used in optical applications (Title) formed on a glass substrate (paragraph 0003) used in electronic and electric devices (paragraph 0002) and can have a tensile strength of 10 MPa (paragraph 0052).  Chiba further discloses its PDMS is flexible (paragraph 0065) and can be used in flexible image display devices and lighting devices (paragraph 0026). 
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the core layer (corresponds to claimed second material layer), of Kanki in view of Fukatani, by using the PDMS layer, of Chiba.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a sheet for glasses excellent in flexibility.
14.	Regarding Claims 12, 15, 16, 19, 21-23, and 28-30, although the applied art of record does not explicitly disclose these limitations, the Examiner respectfully submits that these fall under routine design modifications that are well-known to one of ordinary skill in the art.  Applicants have not shown how such modifications results in unexpected and surprising properties.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent . 
Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. 
Applicants state:  “Fukatani describes different types of interlayers that are designed to achieve the sought low HIC value when they are laminated between two glass plates or between a glass plate and a resin plate. Example 20 of Fukatani, referred to by the Examiner, describes one such interlayer that includes an inner polyethyleneterephthalate (PET) film sandwiched between two outer resin films 1, which are obtained with a mixture of polyvinyl butyral (PVB) resin, vinyl acetate and a plasticizer. See Fukatani, [0204]-[0205] and [0135]. The interlayer of example 20 of Fukatani exhibits a HIC value of 185. See Fukatani, Table 3. In other words, Fukatani explicitly teaches that, when the inner PET film is sandwiched between the two outer specific PVB based films 1 of Fukatani and then laminated between two glass sheets, it is possible to obtain a laminated glass that exhibits a low HIC value. In view of the teachings of Fukatani, the skilled artisan would be motivated away from replacing the outer PVB layer 32 of Kanki with the inner resin film of PET of Fukatani. There is clearly no objective reason to make this modification in Kanki since it would go against the teachings of Fukatani. To be clear, the skilled artisan would not replace the outer PVB layer 32 of Kanki with the inner PET film of Fukatani because there is no objective reason to believe that this modification would be successful since Fukatani explicitly teaches that its inner PET layer must be sandwiched between two outer PVB based films. Here, a significant selection and recombination of elements, without apparent motivation, must be performed before the assembled elements are found in anything approaching the structure of claim 1.”
The Examiner respectfully submits that the above paragraph is the crux of Applicants’ remarks against the applied art of record. Specifically the underlined portion. The Examiner submits that contrary to the assertion here, Fukatani explicitly discloses in paragraphs 0101 (which was mentioned in the previous Non-Final Rejection) that what is “preferred” and contributes to “enhancing” the “impact-absorbency of the overall laminated glass” is when the glass on one side (inner side in using the laminated glass as glass for vehicles) is replaced with a resin plate, such that the interlayer film (corresponding to second material layer) is sandwiched between a glass sheet (corresponds to glass window) and a transparent resin plate (corresponds to claimed first material layer). In other words, so long as this arrangement is in place, it will contribute towards enhancing the “impact-absorbency of the overall laminated glass”, and moreover this is the structure that is “preferred”. The applied art of record uses this Kanki, by using either PC or PET, of Fukatani. The additional details that are specific to some of the inventive examples mentioned in Fukatani are not meant to limit what its general specification discloses. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 23, 2021